DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted August 31, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on September 20, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 17-21 are currently pending.

Response to Arguments
2.	Applicant argues the prior art of record relates to “repeated transmission of the same data, and [does] not relate to a case where the transmissions are different” (remarks, p. 9). First, the Examiner respectfully notes that specifying different transmissions (i.e. “the second FDM transmission is different from the first FDM transmission”; claim 1, lines 17-18) does not mandate different data; rather, only that the transmissions are different.1 The prior art of record teaches the reception of different downlink transmissions (See, e.g., Noh at [0135], [0138]; Taherzadeh at [0117] and [0119]; also Gao at page 10, paras. 3-4). 
Second, the Examiner respectfully notes that each of the cited references teaches wherein the transmissions include different data (note again that the claims do not require this feature) (see, e.g., Taherzadeh [0129]; the data received for soft combining is different). To the extent the prior art of record does not teach this feature, this argument is moot in view of the new alternative ground(s) of rejection set forth below.

Drawings
3.	Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.2 See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 4, 6-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0266944 (hereinafter “Noh”), in view of U.S. Publication No. 2021/0352501 (hereinafter “Taherzadeh”), and/or in further view of CN Publication No. 114175552 (hereinafter “Gao”)3, and alternatively in further view of U.S. Publication No. 2021/0367740 (hereinafter “Chen”).

Regarding claims 1, 9, and 13: Noh teaches a wireless device, comprising: at least one antenna; at least one radio coupled to the at least one antenna; and a processor coupled to the at least one radio; wherein the wireless device is configured to: 
receive, from a first transmission point (TRP) of a plurality of TRPs, a downlink control information transmission scheduling a plurality of frequency division multiplexed (FDM) downlink transmissions from the plurality of TRPs (See, e.g., [0007]-[0009], [0134]-[0140]; control information is received for receiving data from multiple TRPs); and 
receive the plurality of FDM downlink transmissions from the plurality of TRPs in accordance with the downlink control information transmission, [wherein] the second FDM transmission is different from the first FDM transmission  (See, e.g., [0138]-[0144]; corresponding data is sent from the TRPs).
Noh does not explicitly state “wherein the downlink control information includes one indication of a common modulation and coding scheme (MCS) that is applied to the plurality of FDM downlink transmissions and an indication of a redundancy version (RV), wherein respective RVs for the respective FDM downlink transmissions of the plurality of FDM transmissions are determinable in a preconfigured manner from the indication of the RV, wherein a first RV for a first FDM downlink transmission of the plurality of FDM transmissions is different from a second RV for a second FDM downlink transmission of the plurality of FDM transmissions.” However, Taherzadeh more explicitly teaches receiving a single DCI for transmissions from multiple TRPs, wherein an MCS indicated therein is common to the TRPs and redundancy version is different among them (See, e.g., [0117]-[0127]; note [0117] – one or more of the fields may be the same or different). It would have been obvious to incorporate features from the system of Taherzadeh such as the signaling and/or joint communication functionality, within the system of Noh, in order to improve control signaling efficiencies.
Alternatively or additionally, the said features are taught in Gao (See, e.g., p. 10; note multi-TRP scheduling via a single DCI; also common MCS and differing RV; note also applicability to an FDM scheme). It would have been obvious to incorporate features from the system of Gao such as the signaling and/or joint communication functionality, within the system of Noh, in order to improve spectrum usage for URLLC applications. Likewise, it would have been obvious to incorporate features from the system of Gao such as the signaling and/or joint communication functionality, within the system of Noh modified by Taherzadeh, in order to improve spectrum usage for URLLC applications4.
To the extent Noh modified by Taherzadeh and/or Gao does not teach wherein the PDSCHs therein include different data (note the explanation set forth above in section 2), this feature is nevertheless taught in Chen (See, e.g., [0003], [0103], and [0110]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chen, such as the resource allocation/assignment functionality, within the system of Noh modified by Taherzadeh and/or Gao, in order to transmit different data-transmission blocks and/or account for separate application data.
The rationale set forth above regarding the device of claim 1 is applicable to the base station and apparatus of claims 9 and 13, respectively.

Regarding claims 2, 10, and 14: Noh modified by Taherzadeh and/or Gao, and alternatively Chen, further teaches wherein the wireless device is further configured to: determine physical resource block bundling sizes separately for the downlink transmissions from the plurality of TRPs (See, e.g., Noh: [0156] and table 7. See also Gao: p. 15; note bundling size). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the device of claim 2 is applicable to the base station and apparatus of claims 10 and 14, respectively.

Regarding claims 4, 11, and 15: Noh modified by Taherzadeh and/or Gao, and alternatively Chen, further teaches wherein the downlink control information transmission includes an indication of a frequency domain resource allocation for each of the downlink transmissions, wherein the wireless device is further configured to: determine a frequency domain resource allocation for each of the downlink transmissions based at least in part on the indication of the frequency domain resource allocation for each of the downlink transmissions (See, e.g., Noh: [0009] and [0066]-[0071]; note also Taherzadeh [0117]-[0127]; and Gao p. 10). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the device of claim 4 is applicable to the base station and apparatus of claims 11 and 15, respectively.

Regarding claims 6-8: Noh modified by Taherzadeh and/or Gao, and alternatively Chen, further teaches wherein the wireless device is further configured to: determine the MCS for respective FDM transmissions based on the one indication of the common MCS (i.e. claim 6); and wherein the wireless device is further configured to: determine respective RVs for each of the downlink transmissions based at least in part on the indication of the MCS and the RV for the respective FDM downlink transmissions based at least in part on the RV for the first FDM downlink transmission (i.e. claim 7); and wherein the MCS and the RV for a third FDM downlink transmission of the plurality of FDM downlink transmissions is determined further based at least in part on a resource allocation for the third downlink transmission (i.e. claim 8) (See, e.g., Noh: [0089]-[0091], [0132], [0142], [0162], [0164]; note also Taherzadeh [0117]-[0127]; and Gao p. 10). The motivation for modification set forth above regarding claim 1 is applicable to claims 6-8.

Regarding claims 12 and 17-20: Noh modified by Taherzadeh and/or Gao, and alternatively Chen, further teaches wherein the downlink control information scheduling the plurality of FDM downlink transmissions from the plurality of TRPs comprises information for determining, for the respective FDM downlink transmissions, a phase tracking reference signal (PT-RS) configuration (i.e. claim 12); wherein the processor is further configured to cause the wireless device to: determine respective phase tracking reference signal (PT-RS) dynamic presences and frequency domain patterns for respective FDM downlink transmissions based at least in part on a number of resource blocks associated with the respective FDM downlink transmissions. (i.e. claim 17); wherein the processor is further configured to cause the wireless device to: determine respective phase tracking reference signal (PT-RS) dynamic presences and time domain patterns for respective FDM downlink transmissions based at least in part on the MCS (i.e. claim 18); wherein the processor is further configured to cause the wireless device to: determine respective phase tracking reference signal (PT-RS) patterns for respective FDM downlink transmissions separately based at least in part on a number of resource blocks associated with the respective FDM downlink transmissions (i.e. claim 19); wherein the processor is further configured to cause the wireless device to: determine respective phase tracking reference signal (PT-RS) ports associated with respective FDM downlink transmissions based at least in part on a demodulation reference signal (DMRS) port allocation for the respective FDM downlink transmissions (i.e. claim 20) (See the explanation set forth above regarding claim 1. See also Gao: pp. 6 and 9; note PTRS). The motivation for modification set forth above regarding claim 1 is applicable to claims 12 and 17-20.

Regarding claim 21: Noh modified by Taherzadeh and/or Gao, and alternatively Chen, further teaches wherein the processor is further configured to cause the wireless device to: determine the MCS and the RV for a third FDM downlink transmission of the plurality of FDM downlink transmissions further based at least in part on a resource allocation for the third FDM downlink transmission (See, e.g., Noh - [0132]-[0134]; Taherzadeh – [0117]-[0119]; and/or Gao – p. 10). The motivation for modification set forth above regarding claim 13 is applicable to claim 21.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Taherzadeh and/or Gao, alternatively in further view of Chen, and in further view of U.S. Publication No. 2012/0188950 (hereinafter “Luo”).

Regarding claim 3: Noh modified by Taherzadeh and/or Gao, and alternatively Chen, substantially teaches the device as set forth above regarding claim 1, but does not explicitly state wherein the wireless device is further configured to: determine a common physical resource block bundling size for the plurality of FDM downlink transmissions from the plurality of TRPs, wherein the common physical resource block bundling size is determined based on one of: a maximum physical resource block bundling size among the plurality of FDM downlink transmissions from the plurality of TRPs; or a minimum physical resource block bundling size among the plurality of FDM downlink transmissions from the plurality of TRPs. However, these features are taught by Luo (See, e.g., [0009]-[0011] and [0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Luo, such as the bundling functionality, within the system of Noh modified by Taherzadeh and/or Gao, and alternatively Chen, in order to conserve resources.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Taherzadeh and/or Gao, alternatively in further view of Chen, and in further view of either U.S. Publication No. 2012/0307771 (hereinafter “Yang`771”) or U.S. Publication No. 2017/0347354 (hereinafter “Yang`354”).

Regarding claim 5: Noh modified by Taherzadeh and/or Gao, and alternatively Chen, further teaches wherein the downlink control information transmission includes a frequency domain resource allocation indicator that configures frequency resources for the downlink transmissions, wherein the wireless device is further configured to: determine a frequency domain resource allocation for each of the downlink transmissions based at least in part on the frequency domain resource allocation indicator (See, e.g., Noh: [0009] and [0066]-[0071]; note also the explanation set forth above regarding claim 1). Noh modified by Taherzadeh and/or Gao also teaches “wherein the frequency domain resource allocation indicator comprises a combinatorial index calculated based on a start resource block index value and an end resource block index value for each of the downlink transmissions” (See, e.g., Gao p. 10; note RB delineation with indices). To the extent this latter feature is not inherent to the system of Noh modified by Taherzadeh and/or Gao, it is nevertheless taught in Yang`771 (See, e.g., [0006]-[0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yang`771, such as the indication functionality, within the system of Noh modified by Taherzadeh and/or Gao, and alternatively Chen, in order to specify resources.
Alternatively, this feature is taught by Yang`354 (See, e.g., the abstract and [0076]-[0081]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yang`354, such as the indication functionality, within the system of Noh modified by Taherzadeh and/or Gao, and alternatively Chen, in order to conserve signaling overhead.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner and Applicant discussed this point. See the summary for interview held November 1, 2022.
        2 See, e.g., U.S. Patent No. 10,075,817; U.S. Publication No. 2018/0242192; U.S. Publication No. 2018/0227960.
        3 Examiner has provided an English translation of Gao.
        4 The incorporation of Gao is placed in the alternative or in addition to the incorporation of Taherzadeh. Gao is relied upon additionally only to the extent the differing RV determinability and explicit FDM functionality is not inherent to the teachings of Noh modified by Taherzadeh.